Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A(i) in the reply filed on 6/28/2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (US 9468087 B2).
Regarding independent claim 15, Joshi discloses a power amplifier module (PAM) (100, Fig. 17), comprising: a topside (top of 100 contacting 140); a bottomside opposite the topside (bottom of 100 contacting 150), as taken along a centerline extending through the power amplifier module; a radio frequency (RF) power die (PD1) located between the topside and the bottomside taken along the centerline, the RF power die having a frontside (132), a backside (131), and a frontside input/output (I/O) interface on the frontside (“soldering of…the second side” Col. 8, lines 27-55); a module substrate (150) to which the RF power die is mounted in an inverted orientation such that the frontside of the RF power die faces the module substrate, the module substrate having substrate interconnect features (152, 154) electrically coupled to the I/O interface of the RF power die (“electrical interconnection” Col. 8, lines 27-55); a topside cooling interface (110 contacting 140) substantially coplanar with the topside of the PAM; and a primary heat extraction path (upward arrows) extending from the backside of the RF power die to the topside cooling interface of the PAM in a direction opposite the module substrate.
Illustrated below is Fig. 17 of Joshi.

    PNG
    media_image1.png
    319
    714
    media_image1.png
    Greyscale

Regarding claim 16, Joshi discloses a PAM (Fig. 17), further comprising a topside thermal extension (110 with 106) having an upper surface (110 contacting 140) at least partly defining the topside cooling interface of the PAM and having a lower surface in direct thermal contact with the backside of the RF power die (upward arrows).
Regarding claim 17, Joshi discloses a PAM (Fig. 17), further comprising a molded module body (102) surrounding the RF power die, peripherally surrounding the topside thermal extension, and contacting the module substrate; wherein the topside thermal extension extends from a location adjacent the RF power die (extends from 131) in a direction opposite the module substrate to breach an upper surface of the molded module body.
Regarding claim 18, Joshi discloses a PAM (Fig. 17), wherein the RF power die further comprises a field effect transistor (“FET” Col. 4, lines 33-64) having a source terminal (“source”, similarly shown in Fig. 2) electrically coupled to an electrically-conductive interconnect feature of the module substrate (154) through the topside thermal extension (through 106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Abdo (US 20180034421 A1).
Regarding claim 19, Joshi discloses a PAM (Fig. 17), wherein the RF power die further comprises a field effect transistor having a drain manifold (“drain” Col. 4, lines 33-64), a gate manifold (“gate”), and a source contact (“source”); wherein the drain manifold, the gate manifold, and the source are each coupled to a terminal of the RF power die.
Joshi fails to teach the field effect transistor having an interdigitated contact line array located between the drain manifold and the gate manifold, and a plurality of source contacts adjacent the interdigitated contact line array; wherein the drain manifold, the gate manifold, and the plurality of source contacts are each coupled to a terminal provided in the frontside I/O interface of the RF power die.  However, Joshi clearly teaches the field effect transistor functions as a power die (“power device dies” Col. 4, lines 33-64).
Abdo discloses a field effect transistor in the same field of endeavor (Fig. 10) functioning as a power die ([0002]), wherein the field effect transistor has a drain manifold (424 with 1024), a gate manifold (422 with 1022), an interdigitated contact line array (664 with 1062) located between the drain manifold and the gate manifold, and a plurality of source contacts (1030) adjacent the interdigitated contact line array; wherein the drain manifold, the gate manifold, and the plurality of source contacts are each coupled to a terminal provided in the frontside I/O interface of the RF power die (502, 504, 506 respectively, through 661, 671, 664 respectively, [0071], Fig. 6).  Abdo further discloses configuration of a field effect transistor may be varied as a design choice to achieve desired operation characteristics ([0059]).
One of ordinary skill in the art could have substituted the field effect transistor of Abdo (Fig. 10) in place of the comparable known field effect transistor of Joshi (Fig. 17), and the results would have been predictable, because both field effect transistors function the same as a power die.  Therefore, having a field effect transistor having a drain manifold, a gate manifold, an interdigitated contact line array located between the drain manifold and the gate manifold, and a plurality of source contacts adjacent the interdigitated contact line array; wherein the drain manifold, the gate manifold, and the plurality of source contacts are each coupled to a terminal provided in the frontside I/O interface of the RF power die would have been obvious because this known field effect transistor would have obtained predictable results.
Illustrated below is Fig. 10 of Abdo.

    PNG
    media_image2.png
    385
    477
    media_image2.png
    Greyscale

Regarding claim 20, Joshi in view of Abdo discloses a PAM (Abdo, Fig. 10), wherein the gate manifold of the field effect transistor is divided into a plurality of spaced manifold sections (1022) interspersed with the source contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817